Citation Nr: 1204874	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  02-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a skin disorder of the feet and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.  

This case is before the Board of Veterans' Appeals (Board) pursuant to a Memorandum Decision of the U.S. Court of Appeals for Veterans Claims dated in October 2010.  That decision, pursuant to an Order of the U.S. Court of Appeals for the Federal Circuit dated in April 2010, vacated an August 2006 Board decision as to the issue of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for a skin disability of the feet.  That decision had been on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which found no new and material evidence to reopen an October 1972 rating decision denying service connection for a skin condition of the feet.

In his Written Brief Presentation, the Veteran's representative argues that the record presents a claim for service connection for a back disability, or that the Veteran's claim for a foot disorder encompasses a claim for a back disability, to which the claim for a foot disorder may be secondarily service connected.  The claims for entitlement to service connection for a back disorder, and of service connection for a bilateral foot disorder secondary to the claimed back disorder have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   The Board thus does not have jurisdiction over these issues.  Notwithstanding, and consistent with orders directed by the U.S. Court of Appeals for the Federal Circuit and the U.S. Court of Appeals for Veterans Claims, these issues are referred to the RO for all appropriate action, as is further explained immediately below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge in April 2003.  A transcript of the hearing is associated with the claims file.

In a December 2011 letter, the Veteran was asked if he wished to have another hearing before the Board.  The letter mistakenly notified the Veteran that the Acting Veteran's Law Judge with whom he had had the hearing in April 2003 was no longer at the Board.  The Acting Veterans Law Judge who heard the Veteran's testimony remains employed by the Board.  In any event, the Veteran indicated in January 2012 that he did not wish to have another hearing.  


REMAND

Pursuant to the April 2010 Order by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), the U.S. Court of Appeals for Veterans' Claims (Court) in October 2010 vacated that portion of the August 2006 Board decision that denied reopening the previously denied claim for service connection for a skin disorder of the feet.  The Federal Circuit Order reflects that the VA agreed that the Court erred when it affirmed the Board decision in an October 2008 Memorandum Decision.  The Order indicates that VA proposed that the claim be returned to the Court for a factual determination on whether the Veteran's back condition was incurred in or aggravated by service, and whether the Veteran's foot condition is proximately caused by the back disability.  It additionally indicates that VA observed that these actions would allow for a determination of the Veteran's entitlement to secondary service connection for a foot condition under 38 C.F.R. § 3.310(a).  Finally, it indicates that VA also sought remand to determine whether the Veteran's submissions constitute an informal claim for benefits for a back condition under 38 C.F.R. § 3.155(a), and for the Court to determine whether the Veteran's foot claim, based on evidence submitted on his secondary service connection theory, encompasses a claim for back disability.  

In the October 2010 Memorandum Decision, the Court cited Hensley v. West, 212 F.3d 1255, 1263-65 (Fed. Cir. 2000); McCormick v. Gober, 14 Vet. App. 39 (2000) (citing Maggitt v. West, 202 F.3d 1370, 1377 (Fed. Cir. 2000), and noted that the Court may not engage in fact finding.  See also 38 C.F.R. §§ 3.155, 3.157.  Accordingly, the Court vacated that portion of the August 2006 decision that denied reopening the previously denied claim for service connection for a skin disorder of the feet, and remanded the case to the Board for compliance with the Federal Circuit's order.  See 38 U.S.C.A. § 7292(a).  Consistent with the Federal Circuit's direction, the Court in turn directed the Board to make certain factual findings:  (1) whether the Veteran has a back disability that was incurred in or aggravated by service, and whether the Veteran's foot disability is proximately caused by the back disability to allow for a determination of entitlement to secondary service connection for a foot disability under 38 C.F.R. § 3.310(a); (2) whether the Veteran's submissions constitute an informal claim for benefits for a back disability under 38 C.F.R. § 3.155(a); and (3) whether the Veteran's foot disability claim, based on the evidence submitted on his secondary service connection theory, encompasses a claim for his back disability.  

Consistent with the Court's orders and the Federal Circuit's directions, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is directed.

1.  Ensure the Veteran is provided with all appropriate notice including that required to conform with the Court's October 2010 Decision and the Federal Circuit's Order, to include providing notice concerning informal claims, secondary service-connection claims, and direct and secondary service connection claims as indicated by the below remand directions.

2.  Comply with all duties to assist including that required to conform to the Court's October 2010 Decision and the Federal Circuit's Order and that required to perform the following enumerated paragraphs.  In addition, provide the Veteran all appropriate notice of actions required by him, and the consequences that may occur if he does not comply with any required actions.

3.  In all actions, perform any necessary follow-up actions, including but not limited to requesting assistance from the Veteran or the service department directly, as indicated.  All efforts to obtain additional evidence must be documented in the claims folder.  Notify the Veteran of where evidence should have been obtained but was not obtained, so that he may provide the evidence himself.  To this end, identify the specific records not obtained, explain the efforts used to obtain them, and describe any further action to be taken with respect to the claim.  38 U.S.C.A. § 5103A(b)(2).  

4.  In accordance with the Court's October 2010 Decision and the Federal Circuit's Order, take all necessary actions to find the following facts in the first instance and undertake the appropriate adjudicative actions:

a) Determine whether the Veteran has a back disability that was incurred in or aggravated by his active military service and whether the Veteran has a foot disability that is proximately caused by any service-connected back disability under 38 C.F.R. § 3.310(a);
b) Determine whether the Veteran's submissions constitute an informal claim for benefits for a back disability under 38 C.F.R. § 3.155(a); and
c) Determine whether the Veteran's foot disability claim, based on the evidence submitted on his secondary service connection theory, encompasses a claim for a back disability.

5.  Take any additional actions deemed appropriate and necessary to comply with this REMAND, and any actions deemed appropriate and necessary to either comply with the determinations required in item #4 or that flow from the determinations made in #4, to include but not limited to informing the Veteran of his appellate rights as appropriate.  

6.  To help avoid future remand, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After the above development is completed and any other development that may be deemed warranted, readjudicate the claim of whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a skin disorder of the feet. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to the final outcome warranted. 

No action is required of the Veteran unless otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


